Fletcher, Chief Justice.
This appeal arises out of the pending death penalty prosecution of Floyd Wayne Williams. This Court granted Williams’ petition for an interlocutory appeal to determine whether the trial court erred by removing Williams’ counsel, Matthew Rubenstein, from the case.
We conclude that this case is controlled by our recent decision in Grant v. State* and that the trial court abused its discretion by removing Rubenstein over Williams’ objection. Accordingly, we remand the case with direction that the trial court reinstate Ruben-stein as Williams’ counsel.

Judgment reversed.


All the Justices concur.


 278 Ga. 817 (607 SE2d 586) (2005).